t c memo united_states tax_court theresa m karam petitioner v commissioner of internal revenue respondent docket no filed date stephen j dunn for petitioner alicia a mazurek for respondent memorandum findings_of_fact and opinion haines judge the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 f for taxes reported on joint federal_income_tax returns for and years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed her petition she resided in michigan petitioner has been married to james karam dr karam since petitioner and dr karam together the karams have four sons joseph karam age paul karam age daniel karam age and mark karam age daniel and mark karam are undergraduates at hope college in holland michigan paul karam is a graduate student at carnegie mellon university in pittsburgh pennsylvania and joseph karam is a licensed attorney living at home with the karams dr karam is a self-employed dentist who has owned and operated his own dental practice since petitioner is a college graduate who in or about earned a ph d in educational psychology from wayne state university petitioner has been employed by the centerline public schools since february 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar she is currently employed as director of special services and earns an annual salary of dollar_figure the karams filed joint federal_income_tax returns from the time of their marriage through for all tax years after petitioner filed her federal_income_tax returns as married_filing_separately dr karam hired theodore c schumann p c c p a d b a dental business services inc schumann firm to prepare the karams’ federal_income_tax returns for the years at issue the schumann firm prepared joint returns and delivered them to the karams in attached to each return was a post-it note saying sign here petitioner followed the instructions on the post-it notes and signed the returns aside from the post-it notes petitioner had no contact with the schumann firm the and returns were filed on date and the return was filed on date the joint_return reported a total_tax of dollar_figure a withholding credit of dollar_figure and a tax_liability of dollar_figure the joint_return reported a total_tax of dollar_figure a withholding credit of dollar_figure and a tax_liability of dollar_figure the joint_return reported a total_tax of dollar_figure a withholding credit of dollar_figure and a tax_liability of dollar_figure 2respondent stipulates that petitioner has been in compliance with the income_tax laws since the withholding credit listed on each return is an amount taken from petitioner’s salary the tax_liability listed on each return is attributable to dr karam’s dental practice income petitioner sued the schumann firm for malpractice for failing to disclose the consequences of filing a joint tax_return and obtained a judgment for dollar_figure after the payment of expenses associated with the suit petitioner was left with approximately dollar_figure in net_proceeds petitioner offered that dollar_figure to respondent as part of an offer-in-compromise for her and tax_liabilities the offer-in-compromise included a dollar_figure deposit respondent rejected the offer-in- compromise and kept the dollar_figure to apply against petitioner’s tax_liabilities at the time petitioner signed the returns she and dr karam were paying a number of large expenses including a monthly mortgage payment and private school tuition for all four of their children public school students in petitioner’s community had scored well on tests but it was important to petitioner that her sons attend private_schools as the curricula at those schools promoted values that petitioner and her husband deemed important the income from dr karam’s dental practice was used to pay the children’s tuition the mortgage and household bills and to support dr karam’s aunt petitioner’s salary was used to pay her ph d expenses support her mother and pay various general household expenses on date petitioner filed form_8857 request for innocent spouse relief with respondent seeking innocent spouse relief under sec_6015 c and f for and on date respondent issued a notice of final_determination denying petitioner’s request for relief under sec_6015 c and f petitioner timely filed a petition with this court on date for determination of whether petitioner qualifies for relief under sec_6015 petitioner did not petition this court for relief under sec_6015 or c dr karam was notified of the pendency of this proceeding and of his right to intervene but chose not to intervene opinion we must decide whether respondent erred in denying petitioner relief from unpaid joint tax_liabilities for the years at issue petitioner argues that she believed her husband would pay their tax_liabilities and that it is inequitable to hold her liable when the underpayments were attributable to her husband the commissioner has the discretion to relieve a spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs this court has jurisdiction to determine whether a taxpayer qualifies for relief under sec_6015 sec_6015 we begin with the scope of review the standard of review and the burden_of_proof respondent urges us to review the case for abuse_of_discretion to do so however would be to reject our previous holdings that the scope of review and the standard of review are de novo 132_tc_203 130_tc_115 the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir the commissioner has outlined procedures the commissioner will follow in determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 the requesting spouse must meet seven threshold conditions before the commissioner will consider a request for relief id sec_4 c b pincite the parties agree that petitioner has met the preliminary requirements for relief 3one of the seven threshold conditions requires that the requesting spouse apply for relief no later than years after the date of the service’s first collection activity with respect to the requesting spouse revproc_2003_61 sec_4 2003_2_cb_296 respondent in his opening brief argued that petitioner had failed to meet this threshold condition on date the internal_revenue_service irs issued notice continued i safe_harbor for sec_6015 relief we now turn to whether petitioner satisfies the three conditions of a safe_harbor under sec_6015 that the commissioner has established see gonce v commissioner tcmemo_2007_328 billings v commissioner tcmemo_2007_234 revproc_2003_61 sec_4 c b pincite equitable relief will ordinarily be granted if the requesting spouse fulfills all three conditions of the safe_harbor the first condition is that the requesting spouse be no longer married to or be legally_separated from the nonrequesting spouse at the time she filed the request for innocent spouse relief petitioner at the time she filed her innocent spouse relief request was still married to dr karam in fact as of the time of trial petitioner remained married to dr karam thus petitioner does not satisfy this condition accordingly petitioner does not qualify under the safe_harbor and we need not consider the other two conditions continued 2011_32_irb_135 stating that the irs will no longer apply the 2-year limit to file for innocent spouse relief imposed by sec_1_6015-5 income_tax regs further notice_2011_70 supra stated that in any case in litigation in which the irs has denied a request for innocent spouse relief under sec_6015 as untimely the irs will take appropriate action in the case as to the timeliness issue consistent with the position announced in the notice we ordered the parties to file supplemental briefs discussing the effect of notice_2011_70 supra on the current status of this case respondent filed a supplemental brief abandoning his argument regarding the untimeliness of petitioner’s request for equitable relief under sec_6015 ii balancing test for determining whether sec_6015 equitable relief would be appropriate when a requesting spouse fails to satisfy the safe_harbor conditions the commissioner may determine through a balancing test whether equitable relief is appropriate the commissioner has listed factors the commissioner considers in determining whether a taxpayer qualifies for relief see revproc_2003_61 sec_4 c b pincite the factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse would suffer economic hardship if relief were denied had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability received significant economic benefit from the unpaid income_tax_liability complied with income_tax laws in years after the year at issue was abused by the nonrequesting spouse and was in poor health when signing the return or requesting relief and whether the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability id sec_4 the list is nonexhaustive and no single factor is determinative id we address each of the factors in turn a marital status we first consider marital status this factor weighs in favor of the requesting spouse if she is separated or divorced from the nonrequesting spouse id sec_4 i as of the time of trial petitioner remained married to dr karam this factor weighs against relief b economic hardship the second factor is whether the requesting spouse would suffer economic hardship if relief were denied a denial of sec_6015 relief imposes economic hardship if it prevents the requesting spouse from being able to pay her reasonable basic living_expenses butner v commissioner tcmemo_2007_136 sec_301_6343-1 proced admin regs reasonable basic living_expenses are based on the taxpayer’s circumstances but do not include amounts needed to maintain a luxurious standard of living sec_301_6343-1 proced admin regs relevant circumstances include the taxpayer’s age ability to earn an income number of dependents and status as a dependent sec_301_6343-1 proced admin regs the amount of property available to satisfy the taxpayer’s expenses is also considered butner v commissioner supra sec_301_6343-1 proced admin regs petitioner is the director of special services for the centerline public schools where she earns an annual salary of dollar_figure petitioner testified that she receives about dollar_figure per month in gross_income of which about dollar_figure is withheld for taxes and another dollar_figure is withheld for healthcare premiums petitioner also pays dollar_figure per month in cobra premiums to provide her two oldest sons with health care the remainder of her income is used to pay for utilities groceries clothing auto insurance medical co-pays doctor visits and other living_expenses for her children what little money petitioner has remaining at the end of the month she sends to her children to help pay for gas and other expenses petitioner’s husband pays the family’s remaining living_expenses including the mortgage cell phone bills some groceries some utilities and the children’s college tuition petitioner failed to offer evidence to substantiate that her entire month salary was spent on reasonable basic living_expenses all this court has to go on is petitioner’s self- serving testimony that she has no money left at the end of the month to satisfy her tax_liabilities even if we were to believe petitioner’s testimony that she spends her entire monthly salary we do not find that payment of petitioner’s adult children’s living_expenses is a reasonable basic living expense additionally in petitioner received a dollar_figure judgment against theodore c schumann and the schumann firm from a malpractice suit petitioner’s net_proceeds from the judgment amounted to dollar_figure petitioner has failed to account for how 4petitioner’s answering brief filed with this court suggests that the net_proceeds from petitioner’s lawsuit amounted to dollar_figure this amount was offered to respondent in an offer-in- compromise as part of the offer-in-compromise petitioner continued the remaining dollar_figure from her judgment was spent or is being spent we agree that petitioner may not have the means to pay all the tax_liabilities at once we believe however that she can meet her basic living_expenses while making periodic_payments against her tax_liabilities we find that petitioner has the means to make monthly payments to reduce the tax_liabilities and that denying her claim for relief will not impose an economic hardship on her this factor weighs against relief c knowledge or reason to know that nonrequesting spouse would not pay liability a third factor focuses on whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability respondent argues that it was unreasonable for petitioner to think that dr karam would pay the tax_liabilities when she signed the returns at issue we agree from the beginning of her marriage until petitioner had filed joint returns with dr karam these joint returns would generally show taxes due and owing for instance the karams’ return showed tax due of dollar_figure and their return showed tax due of dollar_figure petitioner testified that her husband always paid their tax continued offered a dollar_figure deposit respondent rejected the offer-in- compromise but kept the dollar_figure deposit leaving petitioner with dollar_figure of net_proceeds from the judgment liabilities and therefore she assumed he would do the same for the years at issue the karams filed their and joint federal_income_tax returns all in as a result of filing three returns in a single year the karams suddenly faced a very large total_tax liability the liabilities from these three returns totaled dollar_figure plus interest and penalties given the large amount of taxes due in and petitioner’s knowledge of the family finances we find it unreasonable for her to have believed her husband would pay the liabilities petitioner’s testimony showed that she was very involved in the family’s finances and was well aware of her husband’s financial obligations and thus of his inability to pay a large tax bill petitioner and her husband each paid a portion of the family’s expenses dr karam was responsible for paying major expenses including the mortgage the children’s tuition and the household bills moreover dr karam was helping to take care of his aunt petitioner’s salary paid her ph d expenses and certain household expenses petitioner also helped pay her mother’s basic living_expenses because her mother’s income was limited and she did not qualify for state health insurance we have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that her spouse will pay the tax_liability stolkin v commissioner tcmemo_2008_211 gonce v commissioner tcmemo_2007_328 butner v commissioner tcmemo_2007_136 petitioner’s knowledge of the family finances and the family’s obligations should have put her on notice that dr karam would not pay the tax_liabilities petitioner relies on wilson v commissioner tcmemo_2010_134 in arguing that her lack of business sophistication contributed to her failure to know or have reason to know that the taxes in controversy would not be paid wilson is distinguishable from the instant case unlike the requesting spouse in wilson who did not have an education beyond high school petitioner is highly educated at the time petitioner signed the and returns she had obtained an undergraduate degree and was working on a ph d we find that petitioner had reason to know at the time she signed the returns that her husband would not pay the joint tax_liabilities this factor weighs against relief d nonrequesting spouse’s legal_obligation to pay liability a fourth consideration is whether the nonrequesting spouse had a legal_obligation to pay the tax_liability dr karam does not have a legal_obligation to pay the outstanding income_tax liabilities pursuant to a divorce decree or other agreement therefore respondent determined that this factor is neutral and we have no information to find otherwise e economic benefit from items giving rise to liability a fifth consideration is whether the requesting spouse received significant benefit from the unpaid income_tax_liability or item giving rise to the deficiency a significant benefit for purposes of sec_6015 is any benefit in excess of normal support sec_1_6015-2 income_tax regs a significant benefit may be direct or indirect id petitioner sent her four children to expensive private elementary and high schools even though public school students in her community scored well on tests having her sons attend private school was important to petitioner because of the values those schools promoted the income from dr karam’s dental practice ie the items which caused the tax_liabilities paid for the children’s private school tuition additionally dr karam’s dental practice income covered all household expenses other than the groceries and clothing paid for by petitioner having dr karam pay the household expenses allowed petitioner to use her salary to pay her ph d expenses the facts and circumstances presented strongly suggest that petitioner received a significant benefit from the items giving rise to the income_tax liabilities this factor also weighs against relief f subsequent compliance with income_tax laws a sixth consideration is whether the requesting spouse made a good_faith effort to comply with income_tax laws in subsequent years respondent stipulates that petitioner has been in compliance with the income_tax laws since therefore this factors weighs in favor of relief g abuse by nonrequesting spouse petitioner did not allege that there was any abuse when she signed the returns therefore respondent determined that this factor is neutral and we have no information to find otherwise h poor health when signing return or requesting relief petitioner did not allege that she was in poor health when she signed the return or when she requested relief therefore respondent determined that this factor is neutral and we have no information to find otherwise iii conclusion in summary one factor weighs in favor of relief four factors weigh against relief and three factors are neutral after weighing the testimony and evidence in this fact-intensive and nuanced case we hold petitioner is not entitled to relief from joint_and_several_liability for the joint income_tax for each of the years at issue in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
